Case 18-70390-bem   Doc 1 Filed 12/04/18 Entered 12/04/18 08:40:38   Desc
                      Voluntary Petition Page 1 of 9
Case 18-70390-bem   Doc 1 Filed 12/04/18 Entered 12/04/18 08:40:38   Desc
                      Voluntary Petition Page 2 of 9
Case 18-70390-bem   Doc 1 Filed 12/04/18 Entered 12/04/18 08:40:38   Desc
                      Voluntary Petition Page 3 of 9
Case 18-70390-bem   Doc 1 Filed 12/04/18 Entered 12/04/18 08:40:38   Desc
                      Voluntary Petition Page 4 of 9
Case 18-70390-bem   Doc 1 Filed 12/04/18 Entered 12/04/18 08:40:38   Desc
                      Voluntary Petition Page 5 of 9
Case 18-70390-bem   Doc 1 Filed 12/04/18 Entered 12/04/18 08:40:38   Desc
                      Voluntary Petition Page 6 of 9
Case 18-70390-bem   Doc 1 Filed 12/04/18 Entered 12/04/18 08:40:38   Desc
                      Voluntary Petition Page 7 of 9
Case 18-70390-bem   Doc 1 Filed 12/04/18 Entered 12/04/18 08:40:38   Desc
                      Voluntary Petition Page 8 of 9
Case 18-70390-bem   Doc 1 Filed 12/04/18 Entered 12/04/18 08:40:38   Desc
                      Voluntary Petition Page 9 of 9
